Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 28, 2022

                                     No. 04-22-00776-CR

                      EX PARTE Juan Carlos DAVILA GONZALEZ,

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10502CR
                          Honorable Tully Shahan, Judge Presiding


                                       ORDER

        The clerk’s record, which was filed on November 21, 2022, does not contain the trial
court’s certification of the defendant’s right of appeal, pursuant to Rule 25.2(d) of the Texas
Rules of Appellate Procedure. It is therefore ORDERED that the trial court prepare a
certification of the defendant’s right of appeal and cause the trial court clerk to file a
supplemental clerk’s record containing the certification on or before December 7, 2022. See
TEX. R. APP. P. 34.5(c)(2).


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court